Curia, pet
Evans, J.
In cases of usury, the borrower is a competent witness, but if the lender will swear to the contrary, he is entitled to preference. Whenever the lender is alive, and he suffers the borrower to be sworn, the facts stated by him, it would seem, ought to be credited by the jury. It is stated in the report, that the account he gave of the payments was so vague, that it was impossible to ascertain what was due of the principal. This was, probably, a sufficient reason why the jury should find the whole note, but he clearly proved that the note had been renewed at twelve and a half per cent interest. This is usury, and’ the finding of the jury, allowing interest and costs, was contrary to law. The motion for a new trial is granted.
Richardson, O’Neall, Butler, Wardlaw and Frost, JJ. concurred.